United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2983
                         ___________________________

                               Jonathan A. Valentine

                       lllllllllllllllllllllPetitioner - Appellant

                                           v.

                             United States of America

                       lllllllllllllllllllllRespondent - Appellee
                                       ____________

                     Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                   ____________

                           Submitted: November 3, 2020
                             Filed: December 4, 2020
                                  [Unpublished]
                                  ____________

Before COLLOTON, KELLY, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

       In 2018, Jonathan Valentine pleaded guilty to Hobbs Act robbery. He then
filed a 28 U.S.C. § 2255 motion, in which he claimed, inter alia, that sentencing
counsel failed to file a notice of appeal as directed. The district court summarily
denied the motion as to that claim. This court granted a certificate of appealability
as to Valentine’s claim that sentencing counsel failed to file a notice of appeal.
       Upon careful review, we conclude that further record development was
warranted as to Valentine’s claim. See Watson v. United States, 493 F.3d 960, 962-
64 (8th Cir. 2007) (observing that, where petitioner’s allegations, if true, amount to
ineffective assistance of counsel, hearing must be held unless record affirmatively
refutes assertions upon which claim is based; remanding for hearing on § 2255 claim
that counsel failed to appeal, because there was no contradictory record evidence).
The government agrees and requests a remand.

       Accordingly, we vacate the district court’s judgment only as to Valentine’s
claim that sentencing counsel failed to file a notice of appeal as directed, and remand
the case to the district court for further proceedings.
                         ______________________________




                                          -2-